Title: To Thomas Jefferson from Joshua Barney, 5 June 1801
From: Barney, Joshua
To: Jefferson, Thomas


               
                  Sir,
                  Paris the 5 June 1801
               
               In 1793 I was captured by the British in Virtue of the famous orders of June & Novr. against the Americans, and carried to Jaimaica, where I was imprisoned, and tried for my life for having defended my property from plunder, and the flag of the US, from insult, I was acquitted on trial, and returned to America in April 1794, after having had my Ship and Cargo condemned amounting to 72000 Dollars, of which I was proprietor with Mr. John Hollins of Baltimore, my fortune was then reduced to about 25000 dollars which was owing me by the republic of france for provisions sold them at St Domingo—My family was large, I had no other resource after having been plunder’d by the british, than in the payment of this debt, I arrived from Jamaica in philadelphia, in May 1794, in June the president of the US named me to the Command of One of the frigates which was to be built, but as it was absolutely necessary to recover my payment from france, and no other means left but that of making a Voyage to Europe, from what Mr. Fauchet the Embassador told me—I decided to demand of Mr Knox secretary of War, the liberty to be absent for a time in order to make the Voyage for the recoverment of that Sum, this was denied me, which Obliged me to demand my dismission, & I came to france with Mr. Monroe; when Mr. Monroe was received by the National Convention I was directed by him to present the flag of the US, which was received with acclamations of Joy, Several of the members knowing me, imediately demanded that I should be employed in the Navy of the Republic as Capitaine de Vaisseau, being Obliged to quit the service of the US to make this Voyage, I accepted that which was offer’d me, Seeing that my Country whom I had served so faithfully was at peace in appearance with all the world, for the treaty with England was then signed; from that time untill the month of August 1798 I was employed in Activity as Chef d’Escadre commanding all the Marine forces in the leeward Islands, but when I saw that there was likely to be a difference between the US and france I withdrew from Activity, and returned to Europe to render count of my Mission, from that period I have remained making it my study to acquire all the Knowledge possible in the Marine tacticks, in order to be again of Service to my Country if required, in Novr. last, the moment I knew that the treaty between france and America was signed, and the news that a republican was respected in the US, and that every thing announced your Nomination to the Presidency, resigned my Commission, with intention to return home to my Native Country, When it is considerd what was the general opinion in America in June 1794, my taking a Commission at that time in the Service of france cannot be but honorable to me, I have been carressed and promoted in Rank here, but I love my Country for whom I have so often fought, and am again ready to sacrafice my life for her, under your Administrat[ion.] I therefore Offer you my services in any Manner you may be pleased to employ me, and shall be doubly happy if my experience during the whole of the American War, and Seven Years of this can be rendered Utile in serving my Country.
               I have the honor to be Your Obt Servt.
               
                  
                     Joshua Barney
                  
               
            